EXHIBIT 10.2 CERTIFICATE OF AMENDMENT OF CERTIFICATE OF FORMATION OF LAREDO/SORC INCENTIVE PLAN ROYALTY, LLC A Delaware Limited Liability Company It is hereby certified that: 1.The name of the limited liability company is Laredo/SORC Incentive Plan Royalty (the “Company”). 2.Paragraph 1 of the Certificate of Formation of the company is hereby amended to read in its entirety as follows: “1.The name of the limited liability company is Laredo Royalty Incentive Plan, LLC, a Delaware limited liability company (the “Company”).” Dated:October , 2012 By: Mark See, Chief Executive Officer of Laredo Oil, Inc., a Delaware corporation, its Manager 1
